Title: To George Washington from Lieutenant Henry Willis, 25 June 1780
From: Willis, Henry
To: Washington, George



Sir
White House near Kings Ferry [N.Y.] June 25th 1780

By the last Expresses from Captain Lawrence who commands a company of State Troops now stationed [at] a Place called the Sloat 20 Miles below Kings Ferry I am inform’d the Enemies Shipping have all retired down to Fort Washington—they landed a Party of Refugees and Negroes at Cloaster Dock four Miles below the Sloat on Saturday Afternoon and burnt 6 or 7 Houses, and did other Mischief to the Inhabitants of that Vicinity—The Shipping that lay opposite to Tallers Point also about Sun Rise yesterday Morning fell down with the rest so that the Navigation at Kings Ferry is now clear and uninterrupted—There is nothing further within the Compass of my Knowledge worthy of your Excellencies Notice—I hope your Excellency will excuse my making Use of such Paper as this—It is a very scar[c]e Article here—I have the Honour to be your most Obedient huml. Sert

Henry Willis

 